Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered February 5, 1982, convicting him of attempted assault in the second degree, and criminal possession of a dangerous weapon in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to the defendant’s contention there is sufficient evidence to support the jury’s verdict (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932; People Contes, v 60 NY2d 620).
Moreover, since there was, as disclosed by the defendant’s conduct, sufficient evidence of his intent to employ the knives possessed unlawfully against the complainant Sims, we find no error in the court’s decision to charge the jury on the statutory presumption of unlawful intent as set forth in Penal Law § 265.15 (4) (see, Matter of Jamie D., 59 NY2d 589; People v Adamkiewicz, 298 NY 176, 180).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Rubin, Fiber and Kooper, JJ., concur.